         Case 1:20-cv-05858-LGS Document 24 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           12/1/20
CAMP AGUDAH,
            Plaintiff,                              20-CV-5858 (LGS) (BCM)
       -against-
                                                    ORDER SCHEDULING PRE-
CONTINENTAL INSURANCE CO.,                          SETTLEMENT CONFERENCE
            Defendant.

BARBARA MOSES, United States Magistrate Judge.

       Judge Moses will hold a telephonic counsel-only pre-settlement conference on December

18, 2020, at 10:00 a.m. Counsel are directed to call (888) 557-8511 and enter (a) the access code

7746387 and (b) the security code that the Court will provide to you, by email. Clients need not

join the conference. No later than December 16, 2020, the parties shall submit a confidential

joint letter to chambers by email, addressed to Moses_NYSDChambers@nysd.uscourts.gov,

advising the Court as to the parties' views on settlement, including whether defendant has

obtained settlement authority, whether any substantive settlement discussions have occurred, and

whether the parties wish to schedule a judicially-supervised settlement conference with clients.

Dated: New York, New York                    SO ORDERED.
       December 1, 2020


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
